DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

HYDROGEN CIRCULATION PUMP HAVING A PARTITION WALL DEFINING AN ACCOMMODATION CHAMBER FOR A MOTOR DRIVER WHEREIN HEAT FROM THE DRIVER IS EXCHANGED WITH A HYDROGEN SUPPLY UPSTREAM OF A MERGE PORTION WITHIN A HOUSING WHICH ACCOMMODATES A PUMP BODY AND THE MOTOR AND WHEREIN THE PUMP IS CONFIGURED TO DELIVER HYDROGEN TO A FUEL CELL STACK

Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites “a hydrogen circulation pump for a fuel cell system, the hydrogen circulation pump comprising: a pump body configured to deliver hydrogen; a motor configured to drive the pump body; a driver configured to control the motor; and a housing that accommodates the pump body, the motor, and the driver, wherein the housing internally includes a hydrogen recirculation passage connecting the pump body to a fuel cell stack, the hydrogen recirculation passage including an intake port into which the pump body draws the hydrogen from the fuel cell stack, a hydrogen supply passage through which hydrogen is supplied from a hydrogen supply source to the fuel cell stack, and a partition wall that defines an accommodation chamber accommodating the driver, the hydrogen supply passage includes an inflow port through which hydrogen flows into the housing, a merge portion where the hydrogen supply passage merges with the hydrogen recirculation passage, and a discharge port arranged downstream of the merge portion, wherein hydrogen from the inflow port through the merge portion is discharged from the discharge port, and the hydrogen supply passage is arranged in the housing such that heat is exchanged at an upstream side of the merge portion through the partition wall between the driver and the hydrogen in the hydrogen supply passage.” Independent claim 6 recites “a hydrogen circulation pump comprising: a pump body; a motor configured to drive the pump body; a driver configured to control the motor; and a housing that accommodates the pump body, the motor, and the driver, wherein the housing internally includes part of a hydrogen supply passage that connects a hydrogen supply source to a fuel cell stack, part of a hydrogen recirculation passage that connects the pump body to the fuel cell stack, a merge portion where the hydrogen supply passage merges with the hydrogen recirculation passage, a cooling chamber arranged in the hydrogen supply passage at an upstream side of the merge portion, and a partition wall defining an accommodation chamber that accommodates the driver , the partition wall being arranged between the cooling chamber and the driver.” Independent claim 7 recites “a fuel cell system comprising: a hydrogen supply source; a fuel cell stack; a hydrogen supply pipe that connects the hydrogen supply source to the fuel cell stack; a hydrogen recirculation pipe connected to the fuel cell stack, the hydrogen recirculation pipe recirculating exhaust gas that contains hydrogen from the fuel cell stack; and a hydrogen circulation pump configured to supply the fuel cell stack with the exhaust gas in the hydrogen recirculation pipe, wherein the hydrogen circulation pump includes a pump body configured to deliver hydrogen, a motor configured to drive the pump body, a driver configured to control the motor, and a housing that accommodates the pump body, the motor, and the driver, the housing internally includes part of a hydrogen recirculation passage connecting the pump body to the fuel cell stack, wherein the hydrogen recirculation passage includes an intake port into which the pump body draws the hydrogen from the fuel cell stack, part of a hydrogen supply passage through which hydrogen is supplied from the hydrogen supply source to the fuel cell stack, and a partition wall that defines an accommodation chamber accommodating the driver, the hydrogen recirculation passage includes the hydrogen recirculation pipe, the hydrogen supply passage includes the hydrogen supply pipe, the hydrogen supply passage in the housing includes an inflow port through which hydrogen flows into the housing, a merge portion where the hydrogen supply passage merges with the hydrogen recirculation passage in the housing, and a discharge passage arranged downstream of the merge portion, and the hydrogen supply passage in the housing is arranged such that heat is exchanged at an upstream side of the merge portion through the partition wall between the driver and the hydrogen in the hydrogen supply passage.”
The closest known prior art device was taught by US 2004/0219401, (“Hobmeyr”), and US 2008/0044275, “Fujii.” The device of Hobmeyr discloses features of the independent claims including a recirculation pump having an inlet and an outlet wherein the circulation pump utilizes a separation wall and arrangement with the hydrogen inlet from the hydrogen supply passage to cool the motor driver inverter; however, Hobmeyer fails to disclose features of the independent claims including the arrangement of the merge portion. The device of Fujii discloses features of the independent claims including the arrangement of a hydrogen circulation pump coupled with a hydrogen supply tank to supply hydrogen to a fuel cell stack; however, Fujii fails to explicitly disclose the condition of the merge point of the hydrogen recirculation such that it fails to meet the limitations of the instant independent claims. Hobmeyr and Fujii either alone or in combination with another reference fail to disclose or teach all of the limitations of the instant independent claims including that “the housing internally includes a hydrogen recirculation passage […] a merge portion where the hydrogen supply passage merges with the hydrogen recirculation passage, and a discharge port arranged downstream of the merge portion, wherein hydrogen from the inflow port through the merge portion is discharged from the discharge port, and the hydrogen supply passage is arranged in the housing such that heat is exchanged at an upstream side of the merge portion through the partition wall between the driver and the hydrogen in the hydrogen supply passage” of claim 1, “the housing internally includes part of a hydrogen supply passage […] a merge portion where the hydrogen supply passage merges with the hydrogen recirculation passage, a cooling chamber arranged in the hydrogen supply passage at an upstream side of the merge portion” of claim 6, and “the housing internally includes part of a hydrogen recirculation passage […] a merge portion where the hydrogen supply passage merges with the hydrogen recirculation passage in the housing, and a discharge passage arranged downstream of the merge portion, and the hydrogen supply passage in the housing is arranged such that heat is exchanged at an upstream side of the merge portion” of claim 7.
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/
Examiner, Art Unit 3746
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746